PER CURIAM.
The order withholding adjudication of guilt and placing appellant on probation is *738affirmed as to the introduction of contraband and two burglary charges and the concurrent two-year probationary sentences imposed therefor.
As for the concurrent one-year probationary sentences imposed for each of the two criminal mischief charges, we reverse because those sentences exceed the statutory maximum allowed by law and are therefore illegal. See §§ 775.082(4)(b) & 948.15(1), Fla. Stat. (1997). And see Smith v. State, 484 So.2d 581 (Fla.1986); Purvis v. Lindsey, 587 So.2d 638 (Fla. 4th DCA 1991). The trial court is directed to vacate the excessive six-month portions of the criminal mischief sentences.
AFFIRMED in part, REVERSED in part, and REMANDED with directions.
ERVIN and JOANOS, JJ. and SMITH, LARRY G., SENIOR JUDGE, CONCUR.